DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 3 recites “drilling through at least a portion of the sidewall between the first sealing element and the second sealing element to expose the at least a portion of the formation to the annular space” and “extracting the formation fluid through the at least a portion of the formation that is exposed to the annular space” which is considered new matter.  The examiner is unable to identify portions of the specification as filed which provide support for drilling through a portion of the sidewall prior to extracting formation fluid as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-13, and 16-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tchakarov (US 2008/0078241).
In regard to claim 1, Tchakarov discloses a method of taking one or more formation fluid measurements of a formation comprising: disposing a downhole apparatus into a wellbore (as in fig 1), wherein the downhole apparatus comprises a first sealing element (upper 220 as in figs 4-6), and a second sealing element (lower 220 figs 4-6); extending the first sealing element and the second sealing element within a wellbore (as in fig 5); sealing the first sealing element and the second sealing element against the wellbore (fig 5), the first sealing element longitudinally spaced from the second sealing element and defining, at least in part, an annular space corresponding to a formation access zone along a sidewall of the wellbore between the first sealing element and the second sealing element (118, fig 5-6); pumping fluid out of the annular space through one or more ports disposed between the first sealing element and the second sealing element (paragraph 25, via port 116 paragraph 20); and accessing, with the downhole apparatus, at least a portion of the formation through the formation access zone to extract formation fluid from the formation for making the one or more formation fluid measurements (paragraph 25, where “clean formation fluid” is received, also paragraph 20 describes various measurements taken on the sampled fluid)
In regard to claim 2, Tchakarov discloses wherein the downhole apparatus 
comprises a sidewall drilling tool (204) and the method further comprising: accessing the at least a portion of the formation through the formation access zone with the sidewall drilling tool (as in fig 5, paragraph 25).  
In regard to claim 3, Tchakarov discloses drilling through at least a portion of the sidewall between the first sealing element and the second sealing element to expose the at least a portion of the formation to the annular space (paragraph 25-26); and extracting the formation fluid through the at least a portion of the formation that is exposed to the annular space (paragraph 26, where formation fluid is retrieved “after the core sample or samples have been taken”).  
In regard to claim 4, Tchakarov discloses wherein the at least a portion of the sidewall between the first sealing element and the second sealing element is drilled through after the fluid is pumped out of the annular space (paragraph 25-26).  
In regard to claim 5, Tchakarov discloses where the at least a portion of the formation of the annular space is exposed while refraining from coring the formation through the at least a portion of the sidewall between the first sealing element and the second sealing element (as in paragraph 25, or paragraph 26 where fluid is retrieved before coring).  
In regard to claim 6, Tchakarov discloses wherein the at least a portion of the formation is accessed through the formation access zone without coring the formation through the formation access zone (fluid as retrieved “before coring” as in paragraphs 25-26 is considered as accessing the zone without coring).  
In regard to claim 7, Tchakarov discloses wherein the downhole apparatus comprises one or more pumps (134, paragraph 25) for pumping the fluid out of the annular space through the one or more ports.  
In regard to claim 8, Tchakarov discloses operating the one or more pumps to extract the formation fluid from the formation through the at least portion of formation that is accessed through the formation access zone (paragraph 25).
In regard to claim 9, Tchakarov discloses wherein the one or more pumps are operated to extract the formation fluid from the formation while refraining from coring the formation through the formation access zone (paragraph 25-26, where coring is done after formation fluid is retrieved).  
In regard to claim 10, Tchakarov discloses wherein the annular space defined, at least in part, by the first sealing element and the second sealing element is isolated from another portion of the wellbore when the first sealing element and the second sealing element are sealing against the wellbore (as in fig 5, where portions of wellbore above upper 220 and below lower 220 are isolated as claimed).  
In regard to claim 12, Tchakarov discloses wherein the one or more formation fluid measurements include chemistry of the formation fluid (paragraph 20, as determining “sample quality” or “near-infrared spectra” at least would provide chemistry data).  
In regard to claim 13, Tchakarov discloses wherein the one or more formation fluid measurements include reactive fluid component measurements (paragraph 20, as determining “near-infrared spectra” would include such components).  
In regard to claim 16, Tchakarov discloses a formation fluid gathering apparatus that is insertable into a wellbore for taking one or more formation fluid measurements of a formation surrounding the wellbore, the apparatus comprising: an elongate housing (fig 1, also as in figs 4-6); a first sealing element (upper 220, fig 4-6) and a second sealing element (lower 220, fig 4-6) coupled with the elongate housing, the first sealing element and the second sealing element spaced apart from one another along a longitudinal length of the elongate housing (fig 4-6), wherein the first sealing element and the second sealing element are extendible substantially perpendicular to the longitudinal length of the elongate housing to engage a surface of the wellbore (as in fig 5), thereby forming an annular space corresponding to a formation access zone (118) along a sidewall of the wellbore between the first sealing element and the second sealing element; a sidewall drilling tool (204) coupled with the elongate housing and configured to drill through at least a portion of the sidewall between the first sealing element and the second38Docket Number: 01070CON-704531Halliburton 2015-IPM-098852-USO1 sealing element to expose at least a portion of the formation to the annular space through the formation access zone (as in fig 5); one or more ports (116) along a surface of elongate housing between the first sealing element and the second sealing element; and a pump (134) coupled with one or more intake ports and configured to extract formation fluid from the formation through the at least a portion of the formation exposed to the annular space and into the elongate housing through the one or more intake ports for making the one or more formation fluid measurements (paragraphs 25-26, measurements also described in paragraph 20).  
In regard claim 17, Tchakarov discloses wherein the one or more formation fluid measurements include chemistry of the formation fluid (paragraph 20, as determining “sample quality” or “near-infrared spectra” at least would provide chemistry data).  
In regard to claim 18, Tchakarov discloses wherein the one or more formation fluid measurements include reactive fluid component measurements (as determining “near-infrared spectra” would include such components).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchakarov in view of Hill et al. (US 2004/0000433).  Tchakarov discloses all the limitations of this claims, as applied to claim 1 above, except for explicitly describing the downhole apparatus as comprising an output port and pumping fluid through the one or more ports and out of the outport port to another portion of the wellbore (although port 116 of Tchakarov appears to provide such functionality).  Hill et al. disclose a method for taking one or more formation fluid measurements wherein a downhole apparatus comprises one or more output ports (paragraphs 51, 80) coupled to one or more ports (40) and exposed to another portion of the wellbore (paragraph 51, fig 5 as routed outside of isolated area 34, also see fig 8C where fluid would be routed outside of isolated area between packers 60 out of pump 35), and pumping the fluid through the one or more ports and out of the output port to another portion of the wellbore (paragraph 51).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the methods of Tchakarov with the output port and step of pumping fluid out of the output port, in order to expel the contaminated fluid while only retaining clean fluid as desired (paragraph 51 of Hill et al., and as desired by Tchakarov, paragraph 25-26).

Claim(s) 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchakarov in view of Coenen et al. (US 6,241,029).  Tchakarov discloses all the limitations of these claims, as applied to claims 1 and 16 above, except for disclosing that the one or more formation fluid measurements include permeability or  capillary pressure measurements.  Coenen et al. disclose a method and apparatus for taking formation fluid measurements wherein the measurements include permeability measurements and capillary pressure measurements (col. 4, lines 12-16).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the method and apparatus of Tchakarov with the measurements of capillary pressure and/or permeability, as taught by Coenen et al., in order to provide more data on production potential of the downhole formation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of U.S. Patent No. 11,187,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because, for example, instant claim 1 is generic to all that is recited in claim 7 of ‘079.  In other words, claim 7 of ‘079 fully encompasses the subject matter of instant claim 1 and therefore anticipates instant claim 1.  Specifically, the claimed specifics of the pump of claim 7 of ‘079 are a species of the generic category defined by the pumping instantly recited, claim 7 is anticipated by claim 1 of ‘079 regardless of any additional subject matter in claim 7.
Claims 3-5, 12-13 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of U.S. Patent No. 11,187,079 in view of Tchakarov (US 2008/0078241).  ‘079 claims all the limitations of the above claims, as applied in the non-statutory double patenting rejection above, except for disclosing that the fluid is extracted from an exposed portion previously drilled, or the fluid measurements as comprising chemistry of the formation fluid, or reactive fluid components.
In regard to claim 3, Tchakarov discloses drilling through at least a portion of the sidewall between the first sealing element and the second sealing element to expose the at least a portion of the formation to the annular space (paragraph 25-26); and extracting the formation fluid through the at least a portion of the formation that is exposed to the annular space (paragraph 26, where formation fluid is retrieved “after the core sample or samples have been taken”).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to drill through the formation of ‘079 prior to sampling in order to receive fluid from deeper within the formation and thus less contaminated.
In regard to claim 4, ‘079 discloses wherein the at least a portion of the sidewall between the first sealing element and the second sealing element is drilled through after the fluid is pumped out of the annular space (as in claim 7).  
In regard to claim 5, Tchakarov discloses where the at least a portion of the formation of the annular space is exposed while refraining from coring the formation through the at least a portion of the sidewall between the first sealing element and the second sealing element (as claim 7, where fluid is retrieved before coring).  
In regard to claims 12 and 17, Tchakarov discloses wherein the one or more formation fluid measurements include chemistry of the formation fluid (paragraph 20, as determining “sample quality” or “near-infrared spectra” at least would provide chemistry data).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the fluid measurements of ‘079 with chemistry of the formation fluid, as taught by Tchakarov in order provide more data on production potential of the downhole formation.
In regard to claims 13 and 18, Tchakarov discloses wherein the one or more formation fluid measurements include reactive fluid component measurements (paragraph 20, as determining “near-infrared spectra” would include such components).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the fluid measurements of ‘079 with reactive fluid component measurements of the formation fluid, as taught by Tchakarov in order provide more data on production potential of the downhole formation.

Claims 14-15, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of U.S. Patent No. 11,187,079 in view of Coenen et al. (US 6,241,029).  ‘079 discloses all the limitations of these claims, as applied to claims 1 and 16 above, except for claiming that the one or more formation fluid measurements include permeability or capillary pressure measurements.  Coenen et al. disclose a method and apparatus for taking formation fluid measurements wherein the measurements include permeability measurements and capillary pressure measurements (col. 4, lines 12-16).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the method and apparatus of ‘079 with the measurements of capillary pressure and/or permeability, as taught by Coenen et al., in order to provide more data on production potential of the downhole formation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

9/25/2022